DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claims 1 and 13 objected to because of the following informalities:
Claim 1, line 19 “the elastic limiting clamps (51) is pushed” should be changed to -- the elastic limiting clamps (51) are pushed -- for grammatical clarity.
Claim 13, line 1 “the knife-like tips” should be changed to -- the knife-like tip – for consistency proper antecedence basis with Claim 12, which claims a single “tip”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Claims 1-14 would be allowable if rewritten to correct any claim objects made in this Office Action.  (Claims 2-14 are objected to as being dependent from an objected to claim.)
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the allowance of the claims in this case is the inclusion of: a leg for a pole, where the pole is inserted in a connecting sleeve, where a shock absorption spring surrounding the connecting sleeve and resists against a support leg, further where the support leg is hollow and has a plurality of guiding slots at a peripheral surface and arranged along a lengthwise direction of the support leg; where the connecting sleeve has a plurality of elastic limiting clamps  at a peripheral surface which with the guiding slots; where the shock absorption spring is located in a mounting space between the support leg and the connecting sleeve, so that the connecting sleeve with the pole body is allowed to move upward and downward relative to the support leg, in combination with the other elements recited, not found in the prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2015/0059816 issued to Kim teaches of a hiking stick that includes a spring (44b) but does not show elastic limiting clamps received in guide slots for a connecting sleeve.
U.S. Patent Publication No. 2013/0146110 issued to Heim et al. teach of a walking pole that has a shock absorber located in the handle.
U.S. Patent Publication No. 2010/0170548 issued to Lenhart teaches of a pole with a shock absorber. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/            Primary Examiner, Art Unit 3618